DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The following addresses applicant’s remarks/amendments dated 23 May, 2022.
Claims 1 and 11 have been amended; Claims 3 and 13 have been cancelled; Claims 23 and 24 have been added; Therefore, claims 1, 4-11, and 14-24 are pending in the current application and will be addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 and Xu US 20200110185 A1.

Regarding claim 1, Krumhansl teaches an underground tunneling detection system, comprising: a tunneling detection control unit that receives one or more sound detection signals including a sound signature output by a component that is underground and at or proximate to a location (processor 120 in Fig. 1 receives signals from vibration sensors measuring tunneling at 160; [0018, 19, 26-31]), and
wherein the tunneling detection control unit compares the sound signature to sound signature data (compares acquired signal parameters to ranges of parameters from set of known event signals during classification; [0087-90]),
wherein the tunneling detection control unit determines that the sound signature is non-tunneling activity in response to the sound signature matching a non-tunneling portion of the sound signature data (class for signals not associated with unauthorized subsurface activity; [0090]), 
wherein the tunneling detection control unit determines that the sound signature is tunneling activity in response to the sound signature matching a tunneling portion of the sound signature data (class for signals associated with unauthorized subsurface activity; [0090]), 
Krumhansl does not explicitly teach wherein the tunneling detection control unit determines a similarity metric between the sound signature and one or both of the non-tunneling portion of the sound signature data or the tunneling portion of the sound signature data in response to the sound signature differing from the sound signature data, and a seismic exciter and receiver in communication with the tunneling detection control unit, wherein the tunneling detection control unit is configured to operate the seismic exciter to emit a seismic pulse into the ground, wherein the seismic pulse is detected by the receiver, and wherein the tunneling detection control unit operates the seismic exciter to emit the seismic pulse into the ground in response to the similarity metric exceeding a tunneling verification threshold. 
However, it is well known in the art that classification includes a metric measuring the similarity between the current case and various classes in order to gauge the most similar class; additionally, active seismic sensor systems are well known in the art.
Additionally, Kryszczynski teaches classification for intrusion detection including a similarity metric ([0006, 39-45, 138-158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Kryszczynski’s similarity metric. Using the similarity metric here will help gauge the confidence level of a classification.
	Xu teaches a seismic exciter and receiver (active sources of seismic energy may include explosives, and receivers to detect seismic signals, Figs. 4 and 8, [0141, 142, 165, 171, 181-183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Xu’s seismic exciter and receiver. This use of multiple surveying techniques would yield additional information regarding the underground structure or activity than a single sensing method alone would yield (Xu: [0171]).
Kryszczynski additionally teaches sending an alert or activating other sensor systems in response to the similarity metric ([0101]) and Xu teaches using an active seismic sensor system after a passive system (Figs. 4, 8, [0141, 142, 165, 171, 181-183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to activate the active seismic sensor system of Xu only in response to the similarity metric exceeding a threshold similar to Kryszcynski. This would allow the active detection to occur only when tunneling was suspected and save energy and minimize extra noise or vibrations which could interfere with the passive detection.

Regarding claim 11, Krumhansl teaches an underground tunneling detection method, comprising: receiving, by a tunneling detection control unit, one or more sound detection signals including a sound signature output by a component that is underground and at or proximate to a location (processor 120 in Fig. 1 receives signals from vibration sensors measuring tunneling at 160; [0018, 19, 26-31]); 
comparing, by the tunneling detection control unit, the sound signature to sound signature data (processor compares acquired signal parameters to ranges of parameters from set of known event signals during classification; [0087-90]); 
determining, by the tunneling detection control unit, that the sound signature is non-tunneling activity in response to the sound signature matching a non-tunneling portion of the sound signature data (class for signals not associated with unauthorized subsurface activity; [0090]); 
determining, by the tunneling detection control unit, that the sound signature is tunneling activity in response to the sound signature matching a tunneling portion of the sound signature data (class for signals associated with unauthorized subsurface activity; [0090]); 
Krumhansl does not explicitly teach determining, by the tunneling detection control unit, a similarity metric between the sound signature and one or both of the non-tunneling portion of the sound signature data or the tunneling portion of the sound signature data in response to the sound signature differing from the sound signature data; and operating, by the tunneling detection control unit, a seismic exciter to emit a seismic pulse into the ground, wherein said operating comprises operating the seismic exciter to emit the seismic pulse into the ground in response to the similarity metric exceeding a tunneling verification threshold; and receiving, by a receiver in communication with the tunneling detection control unit, the seismic pulse.
However, it is well known in the art that classification includes a metric measuring the similarity between the current case and various classes in order to gauge the most similar class; additionally, active seismic sensor systems are well known in the art.
Kryszczynski teaches classification for intrusion detection including a similarity metric ([0006, 39-45, 138-158]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Kryszczynski’s similarity metric. Using the similarity matrix here will help gauge the confidence level of a classification.
Xu teaches operating a seismic exciter and receiver (active sources of seismic energy may include explosives, and receivers to detect seismic signals, Figs. 4 and 8, [0141, 142, 165, 171, 181-183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Xu’s seismic exciter and receiver. This use of multiple surveying techniques would yield additional information regarding the underground structure or activity than a single sensing method alone would yield (Xu: [0171]).
Kryszczynski additionally teaches sending an alert or activating other sensor systems in response to the similarity metric ([0101]) and Xu teaches using an active seismic sensor system after a passive system (Figs. 4, 8, [0141, 142, 165, 171, 181-183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to activate the active seismic sensor system of Xu only in response to the similarity metric exceeding a threshold similar to Kryszcynski. This would allow the active detection to occur only when tunneling was suspected and save energy and minimize extra noise or vibrations which could interfere with the passive detection.

Regarding claims 10 and 20, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, further comprising a user interface in communication with the tunneling detection control unit, wherein the tunneling detection control unit outputs alert signals to the user interface (alarm output in Fig. 6; [0084, 0103]).

Regarding claims 21 and 22, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, 
Krumhansl does not explicitly teach wherein the seismic exciter comprises a gun, a cannon, or an explosive-discharger.
Xu teaches a seismic exciter including explosives (active sources of seismic energy may include explosives, [0024, 141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Xu’s explosives as a seismic exciter. This would send seismic signal into the ground which could be detected by the receiver. 

Regarding claim 23, Krumhansl as modified above teaches the underground tunneling detection system of claim 1, 
Krumhansl does not explicitly teach wherein the seismic exciter and the receiver are under the ground.
Xu teaches the active seismic exciter and receivers are spread along or near the earth’s surface ([0141]). One of ordinary skill in the art would recognize that “near the earth’s surface”, in the context of exciting and receiving seismic signals in the earth, would be interpreted as underground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to locate Xu’s seismic exciter and receivers underground. This would ensure a strong coupling between the seismic exciter and the ground, and the seismic receivers and the ground in order to transmit and receive seismic signals. 

Regarding claim 24, Krumhansl as modified above teaches the underground tunneling detection system of claim 1, wherein the tunneling verification threshold is a predetermined similarity percentage of known tunneling activity (percentage of spectral window falling into range expected for vibrations generated by subsurface activities (such as tunneling) may be used to classify events, and detecting an event includes exceeding a threshold percentage [0002, 47], Claim 3).

Claims 4-6, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 and Xu US 20200110185 A1 and further in view of Hill US 20120230629 A1.

Regarding claims 4 and 14, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, 
Krumhansl does not teach wherein the tunneling detection control unit receives a verification signal that is output by the receiver, wherein the verification signal is indicative of features of the ground as determined by the seismic pulse received by the receiver.
Hill teaches sensor outputs signal to the interrogator (106 in Fig. 1) and processor (108 in Fig. 1) based on acoustic disturbances in ground ([0088, 0091]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to output the signal from the receiver to the control unit similar to Hill. This would centralize signal processing and alert systems.

Regarding claims 5 and 15, Krumhansl as modified above teaches the underground tunneling detection system of claims 4 and 14, 
Krumhansl does not teach wherein the tunneling detection control unit compares the verification signal to underground data of the location.
Hill teaches the verification signal is compared to underground data of the location ([0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s comparison between the new verification signal and previously acquired data. This would help confirm changes in the ground from suspected tunneling.

Regarding claims 6 and 16, Krumhansl as modified above teaches the underground tunneling detection system of claims 5 and 15, 
Krumhansl does not teach wherein the tunneling detection control unit determines tunneling activity in response to the verification signal differing from the underground data.	
Hill teaches determining tunneling activity in response to the verification signal differing from the underground data ([0027, 33, 37, 127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s determination of tunneling activity. This would help confirm tunneling activity.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1, Xu US 20200110185 A1, and Hill US 20120230629 A1, and further in view of Haugen US 20150177403 A1.

Regarding claims 7 and 17, Krumhansl as modified above teaches the underground tunneling detection system of claims 5 and 15, 
Krumhansl does not teach explicitly teach further comprising a location underground database in communication with the tunneling detection control unit, wherein the location underground database stores the underground data.
	Hill teaches a computer readable medium storing previous data ([0037, 73])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Hill’s storage as the location underground database. This would ensure previous underground data is readily available for comparison.

Claim(s) 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krumhansl US 20110169638 A1 in view of Kryszczynski US 20170146689 A1 and Xu US 20200110185 A1, and further in view of Haugen US 20150177403 A1.

Regarding claims 8 and 18, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, and a “training set” of signals ([0089]).
Krumhansl does not teach a sounds database in communication with the tunneling detection control unit, wherein the sound signature data is stored in the sounds database.
However, Haugen teaches a comparator communicating with an event library containing physical events and known acoustic signatures ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to use Haugen’s event library. The library provides a place to store important sound signatures and allows retraining of the classifier as new data is acquired.

Regarding claims 9 and 19, Krumhansl as modified above teaches the underground tunneling detection system of claims 1 and 11, 
Krumhansl does not teach wherein the sound signature data is produced at a testing facility.
	However, Haugen teaches detected acoustic signals not in the event library are stored in event library for later classification and association with a physical event (testing facility is location being used; [0044]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krumhansl to record unknown events in an event library similar to Haugen. This allows the sound signatures to be accurate for the geophysical location of the system.

Response to Arguments
Applicant’s arguments filed 27 October, 2022 have been fully considered but they are not persuasive.
Regarding applicant’s arguments (see pg. 7, 2nd paragraph – pg. 8, 1st paragraph), with respect to the rejections of claims 3 and 13, now amended into claims 1 and 11 respectively, under U.S.C. 103 have been fully considered but they are not persuasive.  Applicant argues that “Kryszcynski vaguely discloses ‘any other action required by the user,’” and “there is nothing in the cited portion that expressly or necessarily describes, teaches, or suggests operating a seismic exciter to emit a seismic pulse into the ground in responsive to a similarity metric exceeding a tunneling verification threshold.” (page 8, first paragraph). However, Kryszcynski explicitly states the response could include cueing of an other sensor system ([0101]). When detecting subsurface intrusions, as Krumhansl teaches, there are few sensor systems which could aid in detecting underground activity. Xu teaches activating an active seismic sensor system after a passive system, (Figs. 4, 8, [0141, 142, 165, 171, 181-183]). One of ordinary skill in the art would consider it obvious to cue an active seismic system (similar to Xu’s active seismic system) as Kryszcynski’s other sensor system to increase the intrusion and tunneling detection capabilities of Krumhansl. This would allow the active detection to occur only when tunneling was suspected, due to prior passive detection, and save energy and minimize extra noise or vibrations which could interfere with the passive detection.
 In response to applicant's argument that Xu is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Xu does not explicitly teach detecting tunneling activity, Xu does teach surveying subsurface formations (e.g. Abstract) and detecting man-made sources of seismic activity (including drilling, [0057, 58, 160, 161]). Therefore, one of ordinary skill in the art would consider the teachings of Xu relevant to seismic detection of tunneling activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sarkar US 20170124480 A1: Classification of seismic sensor signals, including tunneling, using a probability threshold
Scanlon US 6536553 B1: Complementary passive and active seismic sensing for sub-surface object detection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645